Exhibit 10.7.5

LETTER AGREEMENT

STOCK UNITS

The Executive Compensation Committee of the Gannett Board of Directors has
approved an award of Performance Shares (referred to herein as “Stock Units”) to
you under the 2001 Omnibus Incentive Compensation Plan, as set forth below.

This Letter Agreement and the enclosed Terms and Conditions effective as of
[date], constitute the formal agreement governing this award.

Please sign both copies of this Letter Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

Please keep the enclosed Terms and Conditions for future reference. Until
further notice they will apply to any future grants you receive.

 

--------------------------------------------------------------------------------

 

Employee:

   Location:   

Grant Date:

     

Stock Unit Commencement Date:

     

Stock Unit Expiration Date:

     

Number of Stock Units:

     

 

--------------------------------------------------------------------------------

 

    Gannett Co., Inc.

 

   

By:

 

 

Employee’s Signature

      Roxanne V. Horning       Senior V.P./Human Resources



--------------------------------------------------------------------------------

STOCK UNITS TERMS AND CONDITIONS

Under the Gannett Co., Inc.

2001 Omnibus Incentive Compensation Plan

These Terms and Conditions, dated                             , govern the grant
of Performance Shares (referred to herein as “Stock Units”) under the 2001
Omnibus Incentive Compensation Plan (the “Plan”) to Gannett employees, as set
forth below.

1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Letter Agreements governing each grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Letter Agreement. Each Stock Unit shall entitle the
Employee to receive from the Company one share of the Company’s common stock
(“Common Stock”) upon the expiration of the Incentive Period, as defined below.

2. Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Stock Units shall commence on the Stock Unit
Commencement Date specified in the Letter Agreement and end on the Stock Unit
Expiration Date specified in the Letter Agreement.

3. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.

4. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
Stock Units upon the Stock Unit Expiration Date, which number of shares shall be
reduced by the value of all taxes which the Company is required by law to
withhold by reason of such delivery. An Employee shall have no further rights
with regard to the Stock Units once the underlying shares of Common Stock have
been delivered.



--------------------------------------------------------------------------------

5. Cancellation of Stock Units. Except as provided in Sections 6, 13 and 14
below or except as otherwise determined by the Executive Compensation Committee
of the Company (the “Committee”) in its sole discretion, all Stock Units granted
to the Employee shall automatically be cancelled upon termination of the
Employee’s employment with the Company or any of its subsidiaries prior to the
Stock Unit Expiration Date, and in such event the Employee shall not be entitled
to receive any shares of Common Stock in respect thereof.

6. Death, Disability, Retirement, Leaves. Except as provided in Section 14
below, in the event that the employment of the Employee shall terminate prior to
the Stock Unit Expiration Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan) or retirement at or
after age 65 or early retirement at or after age 55 in accordance with the
Company’s policies, the Employee shall be entitled to receive at the time of the
Employee’s termination of employment the number of shares of Common Stock equal
to the product of (i) the total number of shares in respect of such Stock Units
which the Employee would have been entitled to receive upon the expiration of
the Incentive Period had the Employee’s employment not terminated, and (ii) a
fraction, the numerator of which shall be the number of full calendar months
between the Stock Unit Commencement Date and the date that employment
terminated, and the denominator of which shall be the number of full calendar
months from the Stock Unit Commencement Date to the Stock Unit Expiration Date.

In the event that the Employee takes a leave of absence from his or her
employment, unless otherwise determined in advance by the Company, the Employee
shall be entitled to receive, upon the expiration of the Incentive Period, the
number of shares of Common Stock equal to the product

 

-2-



--------------------------------------------------------------------------------

of (i) the total number of shares in respect of such Stock Units which the
Employee would have been entitled to receive upon the expiration of the
Incentive Period had the Employee not taken a leave of absence, and (ii) a
fraction, the numerator of which shall be the number of full calendar months
from the Stock Unit Commencement Date to the Stock Unit Expiration Date, less
the number of full calendar months constituting the leave of absence, and the
denominator of which shall be the number of full calendar months from the Stock
Unit Commencement Date to the Stock Unit Expiration Date.

Notwithstanding the foregoing and solely to the extent required by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), if the Employee
is a “key employee” and if delivery of shares is being made in connection with
the Employee’s separation from service other than by reason of the Employee’s
death or permanent disability (as determined under the Company’s Long Term
Disability Plan and provided that the Employee is also “disabled” within the
meaning of Section 409A of the Code), delivery of the shares shall be delayed
until six months after the Employee’s separation from service with the Company.

7. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Stock Units.

9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted,

 

-3-



--------------------------------------------------------------------------------

the number of Stock Units, and the Incentive Period, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan shall
not create a right to further employment with the Employee’s employer and shall
not interfere with the ability of the Employee’s employer to terminate the
Employee’s employment relationship at any time with or without cause; (d) the
Employee’s participation in the Plan is voluntary; (e) the Stock Units are not
part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; and
(f) the future value of the Stock Units is unknown and cannot be predicted with
certainty.

10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Committee to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Letter Agreements, these Terms and Conditions, the Plan and
awards made pursuant thereto. These Terms and Conditions shall apply to grants
of Stock Units made to the Employee from the date hereof until such time as
revised Terms and Conditions are effective.

11. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and if to the Employee shall be addressed to the Employee at his
or her address as it appears on the Company’s records.

12. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Sections 6 and 7 hereof,
to the heirs, legatees and personal representatives of the Employee.

 

-4-



--------------------------------------------------------------------------------

13. Change in Control Provisions.

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Letter Agreement.

(a) Definitions.

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose

 

-5-



--------------------------------------------------------------------------------

initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business

 

-6-



--------------------------------------------------------------------------------

Combination, and (C) at least a majority of the members of the board of
directors of the corporation or entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

No Participant in the Plan who participates in any group conducting a management
buyout of Gannett under the terms of which Gannett ceases to be a public company
may claim that such buyout is a Change in Control under the Plan and no such
Participant shall be entitled to any payments or other benefits under the Plan
as a result of such buyout.

(b) Acceleration Provisions. Subject to Section 13(c), in the event of the
occurrence of a Change in Control, the vesting of the Stock Units shall be
accelerated and, if such Change in Control constitutes a “change in control
event” within the meaning of Section 409A of the Code, there shall be paid out
to the Employee within thirty (30) days following the effective date of the
Change in Control, the full number of shares of Common Stock subject to the
Stock Units. Subject to Section 13(c), in the event of the occurrence of a
Change in Control that is not a “change in control event” within the meaning of
Section 409A of the Code, the vesting of the Stock Units shall be accelerated
and shall be paid in accordance with the timing of payment rules otherwise
provided under these Terms and Conditions.

(c) Limitation on Acceleration and Payment.

The benefits that may accrue to the Employee under this Section 13 may be
affected by the “Limited Vesting” provisions of Sections 15.3 and 15.4 of the
Plan. If the “Limited Vesting” provisions of Sections 15.3 and 15.4 are
triggered, the accelerated vesting and payment rules under

 

-7-



--------------------------------------------------------------------------------

Section 13(b) shall apply to a Stock Unit only to the extent that such vesting
and payment shall maximize the Employee’s after-tax proceeds. To the extent that
a Stock Unit shall not vest or be paid because of the application of the Limited
Vesting provisions, the Stock Unit shall otherwise remain in effect and be
governed by the terms of these Terms and Conditions (ignoring the application of
Section 13(b)).

(d) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee.

14. Employment Agreements. The provisions of Sections 5, 6 and 13 of these Terms
and Conditions shall not be applied to or interpreted in a manner which would
decrease the rights held by, or the payments owing to, an Employee under an
employment agreement with the Company that contains specific provisions applying
to Plan awards in the case of any change in control or similar event or
termination of employment, and if there is any conflict between the terms of
such employment agreement and the terms of Sections 5, 6 or 13, the employment
agreement shall control.

15. Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.

16. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of

 

-8-



--------------------------------------------------------------------------------

the State of Delaware without giving effect to the principles of conflicts of
law. For the purpose of litigating any dispute that arises under this Agreement,
the parties hereby consent to exclusive jurisdiction in Virginia and agree that
such litigation shall be conducted in the courts of Fairfax County, Virginia or
the federal courts of the United States for the Eastern District of Virginia.

 

-9-